Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-22-00039-CV

              IN THE INTEREST OF J.E.G., B.M.A. Jr., and A.G.A., Children

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00239
                     Honorable Charles E. Montemayor, Judge Presiding

     BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED. Because appellant is indigent, no costs of this appeal are assessed against
appellant.

       SIGNED May 25, 2022.


                                                 _____________________________
                                                 Lori I. Valenzuela, Justice